--------------------------------------------------------------------------------

THIS AGREEMENT is made effective as of September 15, 2007 (the "Effective
Date").

BETWEEN:

AMERICAN URANIUM CORPORATION, a Nevada corporation whose offices are located at
600-17th Street, Suite 2800 South, Denver CO 80202

(hereinafter referred to as the "Company")

OF THE FIRST PART

AND:

HAMISH MALKIN, a resident of the Province of British Columbia whose address is
P.O. Box 127, Bowen Island, British Columbia, V0N 1G0

(hereinafter referred to as the "Contractor")

OF THE SECOND PART

WHEREAS:

A.            The Company is engaged in, inter alia, the business of acquiring,
exploring and exploiting mineral properties (the “Business”);

B.            The Company desires to retain the Contractor to act as the
Company’s Chief Financial Officer and Treasurer, and to assist the Company with
the Business and in particular, to assist the Company in the retention,
organization and preparation of financial information and documents, including
its financial statements from time-to-time;

                      NOW THEREFORE THIS AGREEMENT WITNESSES that in
consideration of the mutual covenants and promises set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by each, the parties hereto agree as follows:

ARTICLE 1
APPOINTMENT AND AUTHORITY OF CONTRACTOR

1.1                  Appointment of Contractor

                      The Company hereby appoints the Contractor to perform
certain services for the benefit of the Company as hereinafter set forth, and
the Company hereby authorizes the Contractor to exercise such powers as provided
under this Agreement. The Contractor accepts such appointment on the terms and
conditions herein set forth.

--------------------------------------------------------------------------------

- 2 -

1.2                  Authority of Contractor

                      The Contractor shall have no right or authority, express
or implied, to commit or otherwise obligate the Company in any manner whatsoever
except to the extent specifically provided herein or specifically authorized in
writing by the Company.

1.3                  Independent Contractor

                      In performing his services hereunder, the Contractor shall
be an independent contractor and not an employee or agent of the Company, except
that the Contractor shall be the agent of the Company solely in circumstances
where the Contractor must be the agent to carry out his obligations as set forth
in this Agreement. Nothing in this Agreement shall be deemed to require the
Contractor to provide his services exclusively to the Company and the Contractor
hereby acknowledges that the Company is not required and shall not be required
to make any remittances and payments required of employers by statute on the
Contractor's behalf and neither the Contractor nor any of his agents or
employees shall be entitled to the fringe benefits provided by the Company to
its employees.

ARTICLE 2
CONTRACTOR'S AGREEMENTS

2.1                  General

                      During the Term (as hereinafter defined), the Contractor,
at the expense of and on behalf of the Company, shall:

  (a)

act as the Company’s Chief Financial Officer and Treasurer;

        (b)

provide consulting advice and services to the Company, consistent with the terms
of this Agreement;

        (c)

work with the President of the Company to develop a strategy plan, and to
implement the goals and objectives of that plan;

        (d)

participate in the preparation of corporate governance plans for the Company;

        (e)

participate in the preparation of any periodic reports to be filed by the
Company with the Securities and Exchange Commission;

        (f)

participate in the preparation of the Company’s quarterly and annual financial
statements, and assist the Company in the process of having those financial
statements reviewed and audited by the Company;

        (g)

report to the President of the Company on a regular basis, on all of the above
mentioned functions and duties.


--------------------------------------------------------------------------------

- 3 -

ARTICLE 3
COMPANY'S AGREEMENTS

3.1                  Compensation of Contractor

                      As compensation for the services rendered by the
Contractor pursuant to this Agreement, the Company shall pay to the Contractor:

  (a)

a fee of US$3,000 per month; and

        (b)

an additional fee of up to US$2,000 per month for periods of extraordinary
activity as determined by the President of the Company in his or her sole
discretion.

3.2                  Stock Options

                      As additional compensation for the services rendered by
the Contractor pursuant to this Agreement the Company shall issue to the
Contractor options to purchase an aggregate of 200,000 shares of common stock in
the capital of the Company (the "Options") at an exercise price of $1.20 per
share. The Options shall vest in three instalments (each an “Instalment”), as
follows:

 * 50,000 of the Options shall become exercisable on September 15, 2007;
 * 50,000 of the Options shall become exercisable on September 15, 2008;
 * 50,000 of the Options shall become exercisable on September 15, 2009; and
 * 50,000 of the Options shall become exercisable on September 15, 2010.

The Options shall be subject in all respects to the terms of a Stock Option
Agreement to be entered into between the Contractor and the Company (the "Stock
Option Agreement"). In the event of a conflict between the terms of this
Agreement and the terms of the Stock Option Agreement, the terms of the Stock
Option Agreement shall control. The form of the Stock Option Agreement shall be
the form generally used by the Company for the grant of stock options. All of
the Options will expire on the fourth anniversary of the date that they are
granted or on such earlier date as may be provided in the Stock Option
Agreement.

3.3                  Limitation on Resale of the Stock

Unless and until the common shares represented by the Option (the “Shares”) are
registered under the United States Securities Act of 1933, all certificates
representing the Shares and any certificates subsequently issued in substitution
therefor and any certificate for any securities issued pursuant to any stock
split, share reclassification, stock dividend or other similar capital event
shall bear legends in substantially the following form:

> > > > THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE "1933 ACT").

--------------------------------------------------------------------------------

- 4 -

> > > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > > THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
> > > > REGULATION S UNDER THE 1933 ACT.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares may be placed with the Company's transfer agent.

ARTICLE 4
DURATION, TERMINATION AND DEFAULT

4.1                  Effective Date

                      This Agreement shall be for a term (the "Term") beginning
on the Effective Date, subject to termination as provided herein.

4.2                  Termination

  (a)

This Agreement may immediately be terminated by either party for cause, by
giving the other written notice of such termination.

        (b)

This Agreement may be terminated by either party without cause, by giving the
other party 60 days written notice of such termination.

4.3                  Duties Upon Termination

                      Upon termination of this Agreement for any reason, the
Contractor shall upon receipt of all sums due and owing, promptly deliver the
following in accordance with the directions of the Company:

  (a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

        (b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Contractor shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three days' notice to the Company.


--------------------------------------------------------------------------------

- 5 -

4.4                  Compensation of Contractor on Termination

                      Upon termination of this Agreement for cause, the
Contractor shall be entitled to receive as its full and sole compensation in
discharge of obligations of the Company to the Contractor under this Agreement,
all sums due and payable under this Agreement to the date of termination for
cause and all shares of the Stock that have previously vested but have not then
been issued, and the Contractor shall have no right to receive any further
payments or shares of the Stock; provided however, that the Company shall have
the right to offset against any payment owing to the Contractor under this
Agreement, any reasonable damages, liabilities, costs, or other expenses owed to
the Company by the Contractor.

ARTICLE 5
CONFIDENTIALITY

5.1                  Ownership of Work Product

                      All reports, documents, concepts, products and processes
together with any marketing schemes, business or sales contracts, or any
business opportunities prepared, produced, developed, or acquired, by or at the
direction of the Contractor, directly or indirectly, in connection with or
otherwise developed or first reduced to practice by the Contractor performing
the services (collectively, the "Work Product") shall belong exclusively to the
Company which shall be entitled to all right, interest, profits or benefits in
respect thereof. No copies, summaries or other reproductions of any Work Product
shall be made by the Contractor or any of its agents or employees without the
express permission of the Company, provided that the Contractor is hereby given
permission to maintain one copy of the Work Product for its own use.

5.2                  Confidentiality

                      The Contractor shall not, except as authorized by the
Company in writing, reveal or divulge to any person or companies any of the
trade secrets, secret or confidential operations, processes or dealings or any
information concerning the organization, business, finances, transactions or
other affairs of the Company, which may come to its knowledge during the term of
this Agreement and shall keep in complete secrecy all confidential information
entrusted to him and shall not use or attempt to use any such information in any
manner which may injure or cause loss, either directly or indirectly, to the
Company's business or may be likely so to do. This restriction shall continue to
apply after the termination of this Agreement without limit in point of time but
shall cease to apply to information or knowledge which may come into the public
domain.

                      The Contractor shall comply, and shall cause its agents
and employees to comply, with such directions as the Company shall make to
ensure the safeguarding or confidentiality of all such information. The Company
may require that any agent or employee of the Contractor execute an agreement
with the Company regarding the confidentiality of all such information.

--------------------------------------------------------------------------------

- 6 -

5.3                  Devotion to Contract

                      During the Term, the Contractor shall devote sufficient
time, attention, and ability to the business of the Company, and to any
associated company, as is reasonably necessary for the proper performance of his
services pursuant to this Agreement. Nothing contained herein shall be deemed to
require the Contractor to devote his exclusive time, attention and ability to
the business of the Company. During the Term, the Contractor shall:

  (a)

at all times perform his services faithfully, diligently, to the best of his
abilities and in the best interests of the Company;

        (b)

devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Contractor's services hereunder;

        (c)

refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of the Contractor as contemplated herein;

        (d)

refrain from providing services to any business enterprise in competition with
the Company; and

        (e)

refrain from taking personal advantage of any business opportunity in which the
Company has, or might reasonably be expected to have, an interest.

5.4                  Other Activities

                      The Contractor shall not be precluded from providing
consulting services to any other person, firm or company provided that such
person, firm or company does not compete with the Company, and further provided
that such consulting shall not conflict with the Contractor's duty to the
Company, nor prevent the Contractor from fulfilling his duties pursuant to this
Agreement.

ARTICLE 6
MISCELLANEOUS

6.1                  Waiver; Consents

                      No consent, approval or waiver, express or implied, by
either party hereto, to or of any breach or default by the other party in the
performance by the other party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such other party of the same or any other obligations of such
other party or to declare the other party in default, irrespective of how long
such failure continues, shall not constitute a general waiver by such party of
its rights under this Agreement, and the granting of any consent or approval in
any one instance by or on behalf of the Company shall not be construed to waive
or limit the need for such consent in any other or subsequent instance.

--------------------------------------------------------------------------------

- 7 -

6.2                  Governing Law

                      This Agreement and all matters arising thereunder shall be
governed by the laws of the State of Nevada.

6.3                  Currency

                      Unless otherwise provided, all dollar amounts referred to
in this Agreement are in lawful money of the United States.

6.4                  Successors, etc.

                      This Agreement shall enure to the benefit of and be
binding upon each of the parties hereto and their respective heirs, successors
and permitted assigns.

6.5                  Assignment

                      This Agreement may not be assigned by any party except
with the written consent of the other party hereto.

6.6                  Entire Agreement and Modification

                      This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements and undertakings, whether
oral or written, relative to the subject matter hereof. To be effective any
modification of this Agreement must be in writing and signed by the party to be
charged thereby.

6.7                  Headings

                      The headings of the Sections and Articles of this
Agreement are inserted for convenience of reference only and shall not in any
manner affect the construction or meaning of anything herein contained or govern
the rights or liabilities of the parties hereto.

6.8                  Notices

                      All notices, requests and communications required or
permitted hereunder shall be in writing and shall be sufficiently given and
deemed to have been received upon personal delivery or, if mailed, upon the
first to occur of actual receipt or forty-eight (48) hours after being placed in
the mail, postage prepaid, registered or certified mail, return receipt
requested, respectively addressed to the Company or the Contractor as follows:

The Company:

American Uranium Corporation.
600-17th Street, Suite 2800 South
Denver CO 80202

Attention: The President

--------------------------------------------------------------------------------

- 8 -

with a copy by electronic mail to: bip@cwilson.com

The Contractor:

Hamish Malkin
PO Box 127
Bowen Island, BC Canada V0N 1G0

or such other address as may be specified in writing to the other party, but
notice of a change of address shall be effective only upon the actual receipt.

6.9                 Time of the Essence

                      Time is of the essence.

6.10                Further Assurances

                      The parties hereto agree from time to time after the
execution hereof to make, do, execute or cause or permit to be made, done or
executed all such further and other lawful acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.

6.11                Counterparts

                      This Agreement may be executed in several counter-parts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

ARTICLE 7
INDEPENDENT LEGAL ADVICE

7.1                 Acknowledgments

                      The Purchaser acknowledges that:

  (a)

this Agreement was prepared by Clark Wilson LLP for the Company;

        (b)

Clark Wilson LLP received instructions from the Company and does not represent
the Contractor;

        (c)

the Contractor has been advised to obtain his own independent legal advice on
this Agreement prior to signing this Agreement;

        (d)

the Contractor has been given adequate time to obtain independent legal advice;
and

        (e)

by signing this Agreement, the Contractor confirms that he fully understands
this Agreement.


--------------------------------------------------------------------------------

- 9 -

                      IN WITNESS WHEREOF, the parties have duly executed this
Consulting Agreement as of the day and year first above written.

AMERICAN URANIUM CORPORATION


Per:   /s/ Robert A. Rich
         Authorized Signatory

 

/s/ Hamish Malkin
HAMISH MALKIN

--------------------------------------------------------------------------------